             Case 5:19-cv-01418 Document 1 Filed 12/06/19 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DEANNA THOMAS,                                  §
Plaintiff,                                      §
                                                §       CIVIL ACTION NO. 5:19-cv-1418
vs.                                             §
                                                §       COMPLAINT Jury Trial
GENERAL MOTORS FINANCIAL                        §       Demanded
COMPANY, INC. DBA GM                            §
FINANCIAL AND PRG RECOVERY &                    §
HOLDINGS, LLC,                                  §
Defendants.                                     §

                                      NATURE OF ACTION

        1.      Plaintiff Deanna Thomas brings this action against Defendants General Motors

Financial Company, Inc. dba GM Financial (“GM”), and PRG Recovery & Holdings, LLC

(“PRG”), pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et

seq., and Article 9 of the Texas Uniform Commercial Code, TEX. BUS. & COM. CODE § 9.101 et

seq..

                              JURISDICTION, VENUE, AND STANDING

        2.      This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331

and 28 U.S.C. § 1367.

        3.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the acts

and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff resides in

this district, and where Defendants transact business in this district.

        4.      “In determining whether an intangible harm constitutes injury in fact, both history

and the judgment of Congress play important roles.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1549, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016). Congress is “well positioned to

identify intangible harms that meet minimum Article III requirements,” thus “Congress may

                                                    1
            Case 5:19-cv-01418 Document 1 Filed 12/06/19 Page 2 of 11



‘elevat[e] to the status of legally cognizable injuries concrete, de facto injuries that were

previously inadequate in law.’” Id. (quoting Lujan v. Defs of Wildlife, 504 U.S. 555, 578 (1992).

       5.      “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting

laws and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v.

Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11,

2016) (quoting 15 U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the

FDCPA constitutes an injury in fact for Article III standing. See id. at *3 (holding that a

consumer “has alleged a sufficiently concrete injury because he alleges that [Defendant] denied

him the right to information due to him under the FDCPA.”); see also Church v. Accretive

Health, Inc., No. 15-15708, 2016 WL 3611543, at *3 (11th Cir. July 6, 2016) (holding that

consumer’s § 1692g claim was sufficiently concrete to satisfy injury-in-fact requirement).

       6.      “[E]ven though actual monetary harm is a sufficient condition to show concrete

harm, it is not a necessary condition.” Lane, 2016 WL 3671467 at *4 (emphasis in original).

                    THE FAIR DEBT COLLECTION PRACTICES ACT

       7.      Congress enacted the FDCPA to “eliminate abusive debt collection practices, to

ensure that debt collectors who abstain from such practices are not competitively disadvantaged,

and to promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini,

Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. § 1692(e)).

       8.      To protect consumers and ensure compliance by debt collectors, “the FDCPA is a

strict liability statute [and] proof of one violation is sufficient to support summary judgment for

plaintiffs on their federal claim” Hartman v. Meridian Fin. Servs., Inc., 191 F. Supp. 2d 1031,

1046 (W.D. Wis. 2002).




                                                2
              Case 5:19-cv-01418 Document 1 Filed 12/06/19 Page 3 of 11



        9.      In order to offer the greatest protections to consumers, “the FDCPA is a strict

liability statute – a collector ‘need not be deliberate, reckless, or even negligent to trigger

liability.” Ruth v. Triumph Partnerships, 577 F.3d 790, 800 (7th Cir. 2009); see also Anderson

v. Credit Bureau Collection Services, Inc., 422 Fed. Appx. 534, 539 (7th Cir. 2011) (“This

means [Plaintiff] is entitled to sue to enforce [the FDCPA’s] provisions, even the “highly

technical” ones . . .”).

        10.     “Because the FDCPA is designed to protect consumers, it is liberally construed in

favor of consumers to effect its purpose.” Ramirez v. Apex Fin. Mgmt., LLC, 567 F. Supp. 2d

1035, 1040 (N.D. Ill. 2008).

        11.     “[C]laims against debt collectors under the FDCPA are to be viewed through the

eyes of the ‘unsophisticated consumer’ . . . the standard is low, close to the bottom of the

sophistication meter.” Avila v. Rubin, 84 F.3d 222, 226 (7th Cir. 1996); see also Gammon v. GC

Servs. Ltd. P’ship, 27 F.3d 1254, 1257 (7th Cir. 1994) (“an unsophisticated consumer standard

protects the consumer who is uninformed, naive, or trusting, yet it admits an objective element of

reasonableness.”).

        12.     For the purpose of 15 U.S.C. § 1692f(6), a “debt collector” also includes “any

person who uses any instrumentality of interstate commerce or the mails in any business the

principal purpose of which is the enforcement of security interests.” 15 U.S.C. § 1692a(6).

        13.     The FDCPA prohibits such persons, such as tow operators or repossession

companies, from taking or threatening to take any nonjudicial action to effect dispossession or

disablement of property if there is no present right or intention to take possession of the property.

15 U.S.C. § 1692f(6).




                                                 3
               Case 5:19-cv-01418 Document 1 Filed 12/06/19 Page 4 of 11



                           THE UNIFORM COMMERCIAL CODE

         14.    “Article 9 of the UCC is a comprehensive statutory scheme governing the rights

and relationships between secured parties, debtors, and third parties.” McCullough v. Goodrich

& Pennington Mortg. Fund, Inc., 373 S.C. 43, 53, 644 S.E.2d 43, 49 (2007).

         15.    Article 9 serves “to provide a simple and unified structure within which the

immense variety of present-day secured financing transactions can go forward with less cost and

with greater certainty.” Haas' Estate v. Metro–Goldwyn–Mayer, Inc., 617 F.2d 1136, 1140 (5th

Cir. 1980).

         16.    After a default, the UCC gives secured parties the right to repossess collateral.

See TEX. BUS. & COM. CODE § 9.609.

         17.    There is one restriction, however, which the law imposes upon this right. It must

be exercised without provoking a breach of the peace; and, if a secured party finds that it cannot

get possession without committing a breach of the peace, it must stay its hand, and resort to the

law. MBank El Paso, N.A. v. Sanchez, 836 S.W.2d 151, 152 (Tex. 1992).

         18.    This is so because the preservation of peace, “is of more importance to society

than the right of the owner of a chattel to get possession of it.” Willis v. Whittle, 82 S.C. 500, 64

S.E. 410 (1909); see also Singer Sewing Mach. Co. v. Phipps, 49 Ind.App. 116, 94 N.E. 793

(1911) (quoting 3 William Blackstone, Commentaries *4) (“[T]his natural right of recaption

shall never be exerted, where such exertion must occasion strife . . . or endanger the peace of

society.”).

                                            PARTIES

         19.    Ms. Thomas is a natural person who at all relevant times resided in the State of

Texas.



                                                 4
              Case 5:19-cv-01418 Document 1 Filed 12/06/19 Page 5 of 11



        20.     Ms. Thomas is allegedly obligated to pay a debt.

        21.     Ms. Thomas is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        22.     GM is a company that regularly purchases consumer paper in the form of

automobile loans.

        23.     GM is a “secured party” as defined by TEX. BUS. & COM. CODE § 9.102(a)(73).

        24.     PRG is an entity that at all relevant times was acting as a repossession agent

working at the behest of GM.

        25.     At all relevant times, PRG was an entity using instrumentalities of interstate

commerce or the mails in any business the principal purpose of which is the enforcement of

security interests.

        26.     PRG is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                  FACTUAL ALLEGATIONS

        27.     On or about July 3, 2015 Ms. Thomas purchased a Chevrolet Malibu

(the “Vehicle”) from non-party, Lone Star Chevrolet.

        28.     Ms. Thomas purchased the Vehicle for her own personal family and household

use.

        29.     The Vehicle constitutes “consumer goods” as defined by TEX. BUS. & COM. CODE

§ 9.102(a)(23).

        30.     Ms. Thomas could not afford to purchase the vehicle outright, so she purchased it

on credit.

        31.     In connection with the transaction Ms. Thomas executed a loan agreement in

Lone Star Chevrolet’s favor (the “Contract”).




                                                5
             Case 5:19-cv-01418 Document 1 Filed 12/06/19 Page 6 of 11



       32.      As part of the agreement, Plaintiff granted Loan Star Chevrolet, and its assignees,

a security interest in the Vehicle.

       33.      The Vehicle constitutes “collateral” as defined by TEX. BUS. & COM. CODE §

9.102(a)(12).

       34.      After the Contract was consummated, it was assigned to GM.

       35.      Thereafter, GM engaged its repossession agent, PRG, to repossess Ms. Thomas’s

vehicle.

       36.      On May 2, 2019, Ms. Thomas and her vehicle were at her friend’s apartment

complex in San Antonio, Texas when PRG arrived to repossess the Vehicle.

       37.      Ms. Thomas noticed PRG’s arrival.

       38.      Before PRG’s personnel could take possession or control of the Vehicle, Ms.

Thomas ran out and immediately confronted PRG’s personnel and protested the repossession

loudly and unequivocally.

       39.      Ms. Thomas jumped into the vehicle and refused to leave.

       40.      Instead of ceasing its attempted repossession and trying again later, PRG lifted the

vehicle and towed it away with Ms. Thomas inside.

       41.      PRG drug the vehicle, with Ms. Thomas inside, screaming, crying, honking the

vehicle’s horn, and applying the Vehicle’s brakes.

       42.      PRG drug the vehicle and Ms. Thomas out of her friend’s apartment complex and

called the police for assistance with its repossession.

       43.      Thereafter, San Antonio police officers, Noah Ballard and Ashley Montero

arrived on the scene.




                                                  6
               Case 5:19-cv-01418 Document 1 Filed 12/06/19 Page 7 of 11



       44.      The officers threatened Ms. Thomas with arrest and forced her to turn over the

vehicle to PRG.

                                      COUNT I
                           VIOLATION OF 15 U.S.C. § 1692f(6)(A)
                                        PRG

       45.      Ms. Thomas repeats and re-alleges each factual allegation contained above.

       46.      Texas law provides that secured parties may take possession of collateral without

judicial action so long as there is no “breach of the peace.” TEX. BUS. & COM. CODE §

9.609(b)(2).

       47.      However if collateral cannot be repossessed without a breach of the peace, a party

must get a court order to take possession of the collateral. Id.

       48.      A repossession agent breaches the peace if he continues with a repossession over

a consumer’s protest. See Marcus v. McCollum, 394 F.3d 813, 820 (10th Cir. 2004); Dixon v.

Ford Motor Credit Co., 72 Ill. App. 3d 983, 988, 391 N.E.2d 493, 497 (1979); Hollibush v. Ford

Motor Credit Co., 179 Wis. 2d 799, 812, 508 N.W.2d 449, 455 (Ct. App. 1993) (“We conclude

that the undisputed fact is that Hollibush or her fiancé told FMCC’s agent that he was not to

repossess the vehicle, and that he nonetheless did so. We conclude that this constitutes a breach

of the peace.”); Ford Motor Credit Co. v. Cole, 503 S.W.2d 853, 855 (Tex. Civ. App. 1973),

dismissed (Apr. 3, 1974) (because consumer protested repossession secured party was forced to

either go to court or repossess vehicle at time when the consumer would not notice and protest);

Census Fed. Credit Union v. Wann, 403 N.E.2d 348, 352 (Ind. Ct. App. 1980) (“[I]f [a]

repossession is verbally or otherwise contested at the actual time of and in the immediate vicinity

of the attempted repossession by the defaulting party or other person in control of the chattel, the

secured party must desist and pursue his remedy in court.”); First & Farmers Bank of Somerset,



                                                  7
                Case 5:19-cv-01418 Document 1 Filed 12/06/19 Page 8 of 11



Inc. v. Henderson, 763 S.W.2d 137, 140 (Ky. Ct. App. 1988) (“[I]t is clear that repossession in

the face of the debtor’s objection constitutes a breach of the peace.”); Morris v. First Nat. Bank

& Tr. Co. of Ravenna, 21 Ohio St. 2d 25, 30, 254 N.E.2d 683, 686 (1970); Hopkins v. First

Union Bank of Savannah, 193 Ga. App. 109, 110, 387 S.E.2d 144, 146 (1989) (agreeing with

most courts that repossession in the face of a debtor’s oral protest constitutes a breach of the

peace); Martin v. Dorn Equip. Co., 250 Mont. 422, 427, 821 P.2d 1025, 1028 (1991) (quoting J.

Sheldon & R. Sable, Repossessions, § 6.3 (1988)) (“ ‘[T]he general rule is that the creditor

cannot . . . seize any property over the debtor’s objections.’ ”).

         49.      Ms. Thomas loudly, and unequivocally protested PRG’s repossession.

         50.      Once Ms. Thomas protested the repossession, PRG lost the right to continue with

the repossession.

         51.      Nonetheless, PRG continued with its repossession and thereby breached the

peace.

         52.      Additionally, PRG enlisted the help of law enforcement officers to effectuate its

repossession and thereby breached the peace.

         53.      Additionally, PRG breached the peace by towing the Vehicle while Ms. Thomas

occupied it.

         54.      By continuing with their repossession after it lost the right to do so, PRG violated

15 U.S.C. § 1692f(6)(A) by taking non-judicial action to effect dispossession of Ms. Thomas’s

property where the property was exempt by law from such dispossession.

         WHEREFORE, Ms. Thomas prays for relief and judgment, as follows:

               a) Adjudging that PRG violated 15 U.S.C. § 1692f(6)(A);




                                                   8
               Case 5:19-cv-01418 Document 1 Filed 12/06/19 Page 9 of 11



             b) Awarding Ms. Thomas statutory damages, pursuant to 15 U.S.C. §

                1692k(a)(2)(A), in the amount of $1,000.00;

             c) Awarding Ms. Thomas actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Ms. Thomas reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Ms. Thomas pre-judgment and post-judgment interest as permissible by

                law; and

             f) Awarding such other and further relief as the Court may deem proper.

                                    COUNT II
                  VIOLATION OF TEX. BUS. & COM. CODE § 9.609(b)(2)
                                      GM

       55.      Ms. Thomas repeats and re-alleges each factual allegation contained above.

       56.      Texas law provides that secured parties may take possession of collateral without

judicial action so long as there is no “breach of the peace.” TEX. BUS. & COM. CODE §

9.609(b)(2).

       57.      However if collateral cannot be repossessed without a breach of the peace, a party

must get a court order to take possession of the collateral. Id.

       58.      A repossession agent breaches the peace if he continues with a repossession over

a consumer’s protest.

       59.      Secured creditors have a nondelegable duty not to breach the peace when they

repossess secured collateral. The courts may find them liable for the acts of independent

contractors who breach the peace in the course of repossessing secured collateral. MBank El

Paso, N.A. v. Sanchez, 836 S.W.2d 151, 154 (Tex. 1992); see also Doucette v. Belmont Sav.

Bank, No. ESCV20161596D, 2017 WL 2427566, at *2 (Mass. Super. Apr. 14, 2017); Binion v.



                                                  9
             Case 5:19-cv-01418 Document 1 Filed 12/06/19 Page 10 of 11



Fletcher Jones of Chicago, Ltd., 2014 IL App (1st) 131710-U, ¶ 19; Williamson v. Fowler

Toyota, Inc., 1998 OK 14, 956 P.2d 858; DeMary v. Rieker, 302 N.J. Super. 208, 695 A.2d 294

(App. Div. 1997); Robinson v. Citicorp Nat. Servs., Inc., 921 S.W.2d 52, 55 (Mo. Ct. App.

1996); Mauro v. Gen. Motors Acceptance Corp., 164 Misc. 2d 871, 876, 626 N.Y.S.2d 374, 377

(Sup. Ct. 1995); Clark v. Assocs. Commercial Corp., 877 F. Supp. 1439, 1448 (D. Kan. 1994);

Hester v. Bandy, 627 So. 2d 833, 843 (Miss. 1993); Sammons v. Broward Bank, 599 So. 2d

1018, 1019 (Fla. Dist. Ct. App. 1992); GM v. Owens, 820 S.W.2d 748, 752 (Tenn. Ct. App.

1991); Massengill v. Indiana Nat'l Bank, 550 N.E.2d 97, 99 (Ind. Ct. App.1990); Nichols v.

Metro. Bank, 435 N.W.2d 637, 640 (Minn. Ct. App. 1989); Gen. Fin. Corp. v. Smith, 505 So. 2d

1045, 1047 (Ala. 1987); Henderson v. Security Nat'l Bank, 72 Cal. App.3d 764, 140 Cal. Rptr.

388, 390–91 (1977).

       60.      GM’s repossession agent, PRG, breached the peace by continuing its repossession

in the face of Ms. Thomas’s loud, ardent, and unequivocal protest and by towing the vehicle

while Ms. Thomas occupied it.

       61.      Additionally, PRG enlisted the help of law enforcement officers to effectuate its

repossession and thereby breached the peace.

       62.      GM violated TEX. BUS. & COM. CODE § 9.609(b)(2) when its repossession agents,

PRG, breached the peace to repossess Ms. Thomas’s Vehicle.

       WHEREFORE, Ms. Thomas prays for relief and judgment, as follows:

             a) Adjudging that GM violated TEX. BUS. & COM. CODE § 9.609(b)(2);

             b) Awarding Ms. Thomas statutory damages, pursuant to TEX. BUS. & COM. CODE §

                9.625(c)(2);




                                               10
            Case 5:19-cv-01418 Document 1 Filed 12/06/19 Page 11 of 11



            c) Awarding Ms. Thomas actual damages, pursuant to TEX. BUS. & COM. CODE §

               9.625(c)(1);

            d) Awarding Ms. Thomas pre-judgment and post-judgment interest as permissible by

               law; and

            e) Awarding such other and further relief as the Court may deem proper.

                                      TRIAL BY JURY

      63.      Ms. Thomas is entitled to and hereby demands a trial by jury.


Dated: December 6, 2019
                                                    Respectfully submitted,

                                                    /s/ Russell S. Thompson IV
                                                    Russell S. Thompson IV
                                                    Thompson Consumer Law Group, PLLC
                                                    5235 E. Southern Ave. D106-618
                                                    Mesa, AZ 85206
                                                    Telephone:      602-388-8898
                                                    Facsimile:      866-317-2674
                                                    rthompson@ThompsonConsumerLaw.com




                                               11
